Atkinson, J.
1. Inasmuch, as the constitution provides that the courts of ordinary shall have such powers in relation to roads, bridges and other county matters as may be conferred on them by law, and the ordinaries, in counties where such powers are not conferred upon other officials, have authority to make contracts for the erection and repairing of public bridges, they exercise in these matters quasi-judicial functions; and therefore are not liable to suit even for gross errors of judgment committed in making such contracts.
2. It appearing from the evidence that, though the ordinary improperly let out contracts for building and repairing certain public bridges, and paid the contractor for the same in advance of his doing the work; yet, as it also appears that the work was finally done by the contractor substantially in compliance with his contracts, and that he tendered the bonds required by law for keeping the bridges in repair, he was not liable, in an action by the county, brought at the instance of the successor in office of the ordinary with whom he had contracted, for the money received from the latter. This is so although, in the opinion of some of the witnesses, the prices paid were too high. In this matter the judgment of the ordinary who made the contracts was, under the facts, final. Judgment affirmed.